Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY
AND ETHICS IN WASHINGTON,
1101 K Street, N.W., Suite 201
Washington, D.C. 20005

Plaintiff,

U.S. DEPARTMENT OF JUSTICE,
950 Pennsylvania Ave., N.W.
Washington, D.C. 20530

)
)
)
)
)
)
)
Vv. ) Civil Action No.
)
)
)
)
)
Defendant. )

)

 

COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

1. This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.
§ 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for injunctive,
declaratory, and other appropriate relief. Plaintiff Citizens for Responsibility and Ethics in
Washington (“CREW”) challenges the refusal of the U.S. Department of Justice (“DOJ”) to
expedite CREW’s Freedom of Information Act (“FOIA”) requests of the Executive Office for
United States Attorneys (““EOUSA”) and the Office of Information Policy (““OIP”) for records
related to the now-closed investigation conducted by the U.S. Attorney’s Office for the Southern
District of New York into campaign finance violations by former Trump attorney Michael Cohen
and others, and whether certain individuals made false statements, gave false testimony, or
otherwise obstructed justice in connection with that investigation.

2. This case seeks declaratory relief that DOJ is in violation of the FOIA, 5 U.S.C. §

552(a)(6)(E)(i), and DOJ’s regulations, 28 C.F.R. § 16.5(e), for refusing to grant CREW’s
Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 2 of 10

expedited request for records and for injunctive relief ordering defendant DOJ to process and
release to CREW immediately the requested records in their entirety.

2. This Court has both subject matter jurisdiction over this action and personal
jurisdiction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). The Court
also has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue
lies in this district under 5 U.S.C. § 552(a)(4)(B).

Parties

4. Plaintiff CREW is a non-profit, non-partisan organization organized under section
501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of citizens
to be informed about the activities of government officials and agencies, and to ensuring the
integrity of government officials and agencies. CREW seeks to empower citizens to have an
influential voice in government decisions and in the government decision-making process
through the dissemination of information about public officials and their actions. To advance its
mission, CREW uses a combination of research, litigation, and advocacy. As part of its research,
CREW uses government records made available to it under the FOIA.

Be Defendant DOJ is an agency within the meaning of 5 U.S.C. § 552(f) and 5
U.S.C. § 701. Defendant and its components EOUSA and OIP have possession and control of the
requested records and are responsible for fulfilling plaintiff's FOIA request.

Statutory and Regulatory Background
6. The FOIA, 5 U.S.C. § 552, requires agencies of the federal government to release

requested records to the public unless one or more specific statutory exemptions apply.
Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 3 of 10

Ti An agency must respond to a party making a FOIA request within 20 working
days, notifying that party of at least the agency’s determination of which of the requested records
it will release, which it will withhold and why, and the requester’s right to appeal the
determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).

8. The FOIA also requires agencies to promulgate regulations that provide for
expedited processing of FOIA requests where the requester demonstrates a “compelling need” as
well as “other cases determined by the agency.” 5 U.S.C. § 552(a)(6)(E)(i). The FOIA defines
“compelling need” to include requests “made by a person primarily engaged in disseminating
information” where there is an “urgency to inform the public concerning actual or alleged
Federal Government activity.” Jd. at § 552(a)(6)(E)(v)UD.

9. DOJ’s FOIA regulations provide for expedition for, among other things, “[a]
matter of widespread and exceptional media interest in which there exist possible questions
about the government’s integrity that affect public confidence.” 28 C.F.R. § 16.5(e)(1)(iv).
Requesters seeking expedition under this subsection must submit their expedition request to
DOJ’s Director of Public Affairs. 28 C.F.R. § 16.5(e)(2).

10. | Agencies are required to make a determination on a request for expedition within
10 calendar days “after the date of the request.” 5 U.S.C. § 552(a)(6)(E)(i)(1). DOJ regulations
mirror this requirement. 28 C.F.R. § 16.5(e)(4).

ll. | Anagency’s failure to respond within 10 calendar days to a request for expedition

is subject to judicial review without exhausting administrative remedies. 5 U.S.C. §

552(a)(6)(E)(iii).
Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 4 of 10

12. Agency decisions to deny or affirm denial of a request for expedition are subject
to judicial review “based on the record before the agency at the time of the determination.” 5
U.S.C. § 552(a)(6)(E)(iii).

Factual Background

13. On July 17, 2019, United States District Court Judge William H. Pauley HI
entered a memorandum and order in United States v. Cohen, Crim. No. 18-cr-602 (S.D.N.Y.),
ordering the government to file on the public record certain materials pertaining to searches
conducted of Michael Cohen’s residence, hotel room, office, safe deposit box, cell phones, and
electronic communications, which had been filed under seal up to that point.

14. The court’s order noted that the government had represented that it had concluded
those parts of its investigation that initially justified sealing the materials at issue. The
government made those representations in a letter to the court dated July 15, 2019, and filed on
the public record in which it stated that it had “effectively concluded its investigations of (1)
who, besides Michael Cohen, was involved in and may be criminally liable for the two campaign
finance violations to which Cohen pled guilty ... and (2) whether certain individuals . . . made
false statements, gave false testimony or otherwise obstructed justice in connection with this
investigation[.]”

15. In ordering the unsealing of the materials, Judge Pauley explained that the
campaign finance violations to which the materials relate “are a matter of national importance.”
He further stated: “Now that the Government’s investigation into those violations has concluded,
it is time that every American has an opportunity to scrutinize the Materials. Indeed, the common

law right of access — a right so enshrined in our identity that it “‘predate[s] even the Constitution
Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 5 of 10

itself — derives from the public’s right to ‘learn of, monitor, and respond to the actions of their

359

representatives and representative institutions.’” (citation omitted).
16. | News media quickly picked up on the fact that the government had concluded its
investigation into hush money payments made to then-candidate Donald Trump during the 2016

presidential campaign. See, e.g., Darren Samuelsohn, Feds’ probe into Trump hush money

 

payments is over, judge says, Politico, July 17, 2019, available at https://www.
politico.com/story/2019/07/17/trump-hush-money-payments-probe-over-1418074; Matt

Zapotosky, Prosecutors have ‘concluded’ Michael Cohen campaign finance probe, judge says,

Washington Post, July 17, 2019, available at https://www.washingtonpost.com/national-

 

 

8e921e1; Kristine Phillips and Kevin Johnson, Justice Department ends inquiry of hush-money

payments in final months of Donald Trump’s campaign, judge says, USA Today, July 17, 2019,

 

hush-payments-involving-donald-trump-michael-cohen/1755046001/. Jay Sekulow, counsel to

President Trump, was quoted as saying: “We are pleased that the investigation surrounding these
ridiculous campaign finance allegations is now closed.” Zapotosky, Washington Post, July 17,
2019.

17. On July 19, 2019, Elijah E. Cummings, Chairman of the House Committee on
Oversight and Reform, sent a letter to the Deputy United States Attorney for the Southern
District of New York seeking documents needed for the Committee’s investigation of “hush
money” payments President Trump made, through his personal attorney Michael Cohen, to

silence women alleging affairs with then-candidate Trump during the 2016 presidential
Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 6 of 10

campaign and the President’s failure to report these payments and liabilities and statutorily
mandated financial disclosure forms. Chairman Cummings explained:

The Committee is seeking to determine whether the internal Department of

Justice policy against indicting a sitting President — the same policy that prevented

Special Counsel Robert Mueller from bringing an indictment against President

Trump for obstruction of justice in the Russian election interference investigation

— played any role in your office’s decision not to indict President Trump for these

hush money crimes. If prosecutors identified evidence of criminal conduct by

Donald Trump while serving as President — and did not bring charges as they

would have for any other individual — this would be the second time the President

has not been held accountable for his actions due to this position. The Office of

the President should not be used as a shield for criminal conduct.

EQOUSA FOIA

18. On July 18, 2019, CREW sent a FOIA request by facsimile to DOJ’s EOUSA
requesting all records related to the now closed investigation conducted by the U.S. Attorney’s
Office for the Southern District of New York into (1) who, besides Michael Cohen, was involved
in and may be criminally liable for the two campaign finance violations to which Mr. Cohen pled
guilty, and (2) whether certain individuals made false statements, gave false testimony, or
otherwise obstructed justice in connection with this investigation. CREW explained that its
request includes, but is not limited to, witness statements, investigative reports, prosecution
memoranda, and FBI 302s.

19. CREW sought a waiver of fees associated with processing its request. CREW
explained that like the records Judge Pauley had ordered be unsealed, the requested records
likely would shed light on the extent, if any, that President Donald Trump or any of his
businesses or associates has violated campaign finance laws and, if so, why the government has

closed its investigation without prosecuting these crimes, with the exception of Michael Cohen.

CREW further explained that the American people deserve to know whether their president — the
Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 7 of 10

most powerful and visible official of our country — and his business associates have complied
fully with the laws of our land and, if they have not, why DOJ declined to prosecute them.

20. CREW also sought expedition of its request from DOJ’s Office of Public Affairs
because the request’s subject matter is of widespread and exceptional media interest and the
requested information involves possible questions of the government’s integrity that affect public
confidence. As CREW explained, following the issuance of the July 17, 2019 order from Judge
Pauley, there was widespread media coverage about the conclusion of the campaign finance
investigation. Moreover, as a Politico story noted, “Trump himself was implicated in Cohen’s
crimes, which involved hush money payments to women that federal prosecutors have said were
designed to sway the presidential election.” Samuelsohn, Politico, July 17, 2019. This is the very
definition of a matter raising serious questions about the government’s integrity — including the
integrity of the President — that clearly affect public confidence in both President Trump and the
Justice Department, which closed the investigation without any further prosecutions beyond
Michael Cohen.

Pla In justifying its expedition request, CREW also relied on Judge Pauley’s explicit
recognition of the enormous public interest in these materials and what is at stake as set forth in
his order of July 17, 2019, mandating disclosure of sealed documents pertaining to Michael
Cohen. Judge Pauley explicitly recognized that the documents he ordered unsealed — which come
from the very investigative file whose contents CREW seeks — “are a matter of national
importance” and therefore “every American [should have] an opportunity to scrutinize the
Materials” as part of “the common law right of access[.]” Expediting CREW’s requests will

ensure those rights are fully realized by the American public.
Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 8 of 10

22. By email dated July letter dated July 25, 2019, EOUSA advised CREW that its
expedited processing request had been denied. The sole reason EOUSA gave was that CREW’s
request “[d]oes not meet standard.”

23. To date, CREW has received no further response from EOUSA.

OIP FOIA

24. On July 18, 2019, CREW sent a FOIA request by facsimile to DOJ’s OIP
requesting all records related to the now closed investigation conducted by the U.S. Attorney’s
Office for the Southern District of New York into (1) who, besides Michael Cohen, was involved
in and may be criminally liable for the two campaign finance violations to which Mr. Cohen pled
guilty, and (2) whether certain individuals made false statements, gave false testimony, or
otherwise obstructed justice in connection with this investigation. CREW explained that its
request includes, but is not limited to, records sent or received by then-Deputy Attorney General
Rod Rosenstein or Attorney General William Barr concerning any aspect of this investigation.

25. | CREW sought a waiver of fees associated with processing its request. CREW
explained that like the records Judge Pauley had ordered be unsealed, the requested records
likely would shed light on the extent, if any, that President Donald Trump or any of his
businesses or associates has violated campaign finance laws and, if so, why the government has
closed its investigation without prosecuting these crimes, with the exception of Michael Cohen.
CREW further explained that the American people deserve to know whether their president — the
most powerful and visible official of our country — and his business associates have complied
fully with the laws of our land and, if they have not, why DOJ declined to prosecute them.

26. | CREW also sought expedition of its request from DOJ’s Office of Public Affairs

based on the same rationale it offered for expediting its EOUSA FOIA Request.
Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 9 of 10

27, By letter dated July 26, 2019, OIP advised CREW that the Director of Public
Affairs had denied CREW’s request for expedition. OIP provided no explanation for the denial,
noting only: “[t]he Director has determined that your request for expedited processing should be
denied.”

28. In its July 26, 2019 letter OIP also advised CREW it could administratively
appeal DOJ’s denial of its request for expedited processing. As the FOIA and cases interpreting
that statute make clear, however, CREW is not required to exhaust administrative remedies
before seeking judicial review of any denial of expedition.

PLAINTIFF’S CLAIM FOR RELIEF
Failure to Grant Expedition

29. Plaintiff repeats and re-alleges paragraphs 1-28 set forth above.

30. Plaintiff properly asked that DOJ expedite the processing of plaintiff's FOIA
requests of EOUSA and OJP, which seek agency records within the custody and control of DOJ,
based on its showing of widespread and exceptional media interest in the requested information,
which involves possible questions of the government’s integrity that affect public confidence.

D1. Defendant DOJ refused CREW’s requests for expedition, contrary to the factual
and legal showing CREW made demonstrating its entitlement to expedition.

32, Plaintiff is not required to exhaust administrative remedies with respect to
defendant’s refusal to grant plaintiff's requests for expedition.

33. Plaintiff therefore is entitled to injunctive and declaratory relief with respect to the
immediate and expedited processing and disclosure of the requested records.

Requested Relief

WHEREFORE, plaintiff respectfully requests that this Court:
Case 1:19-cv-02267 Document1 Filed 07/30/19 Page 10 of 10

(1) Order defendant Department of Justice to immediately and fully process
plaintiff's July 18 expedited FOIA requests of EOUSA and OIP and disclose all non-exempt
documents immediately to plaintiff;

(2) Issue a declaration that plaintiff is entitled to immediate processing and disclosure
of the requested records;

(3) Provide for expeditious proceedings in this action;

(4) Retain jurisdiction of this action to ensure no agency records are wrongfully
withheld;

(5) Award plaintiff its costs and reasonable attorneys’ fees in this action; and

(6) Grant such other relief as the Court may deem just and proper.

Respectfully submitted,

    

nne L. Weismann

(D.C. Bar No. 298190)

Adam J. Rappaport

(D.C. Bar No. 479866)

Citizens for Responsibility and Ethics
in Washington

1101 K Street, N.W., Suite 201

Washington, D.C. 20005

Phone: (202) 408-5565

Facsimile: (202) 588-5020

aweismann@citizensforethics.org

Dated: July 30, 2019 Attorneys for Plaintiff

10
